Case 17-00202-elf            Doc 127      Filed 11/16/20 Entered 11/16/20 16:58:47        Desc Main
                                          Document     Page 1 of 9



                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    In re:
                                                                  CHAPTER 11
    ISLAND VIEW CROSSING II, L.P.,                                Case No. 17-14454-ELF

                             Debtor.


    KEVIN O’HALLORAN, in his capacity as Chapter
                                                                  Adversary No. 17-00202 (ELF)
    11 Trustee for Island View Crossing II, L.P.,
                                                                  Adversary No. 18-00280 (ELF)
                             Plaintiff,
                     v.
    PRUDENTIAL SAVINGS BANK,
                             Defendant.



                  PRETRIAL DISCLOSURES OF ISLAND VIEW CROSSING II, L.P.
                  PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 26(a)(3)

             Trustee/Plaintiff Kevin O’Halloran, in his capacity as Chapter 11 Trustee for Island View

Crossing II, L.P. (“Plaintiff” or “Island View”), by and through its undersigned counsel, hereby

discloses the following information in accordance with Federal Rule of Civil Procedure 26(a)(3):


             1.     Witnesses Whom Plaintiff Expects to Present at Trial 1

                    a. Renato J. Gualtieri
                       Principal, Founder
                       Island View Crossing II, L.P.
                       Americorp Homes, Inc.
                       One S. State Street
                       Newtown, PA 18940




1
        Plaintiff will use deposition testimony for impeachment and may seek to introduce
certain deposition testimony in his case in chief should any witness become unavailable.
Case 17-00202-elf   Doc 127    Filed 11/16/20 Entered 11/16/20 16:58:47   Desc Main
                               Document     Page 2 of 9



            b. Kevin O’Halloran
               Chapter 11 Trustee for Island View Crossing II, L.P.
               c/o Kaufman, Coren & Ress, P.C.
               2001 Market Street, Suite 3900
               Philadelphia, PA 19103

            c. Michael Cordone, Esq.
               Stradley, Ronon, Stevens & Young, LLP
               2005 Market Street, Suite 2600
               Philadelphia, PA 19103

            d. William Sasso, Esq.
               Chairman of Management Committee and Board of Directors
               Stradley, Ronon, Stevens & Young, LLP
               2005 Market Street, Suite 2600
               Philadelphia, PA 19103

            e. Anthony Migliorino
               Executive Vice President, Chief Operating Officer
               Prudential Savings Bank
               93 Fieldview Drive
               Spring City, PA 19475

            f. Salvatore Fratanduono
               Senior Vice President, Chief Lending Officer
               Prudential Savings Bank (fmr.)
               17 La Costa Drive
               Blackwood, NJ 08012

            g. Nicholas A. DiGianivittorio
               First Vice President, Credit Administration, CRA Officer
               Prudential Savings Bank
               9347 Roseto Villa Drive
               Dublin, OH 43016

            h. Gary Reilly
               Senior Vice President, Chief Credit Officer
               Prudential Savings Bank
               1834 West Oregon Avenue
               Philadelphia, PA 19145

            i. Alexander Nadalini
               Chief Credit Officer
               Prudential Savings Bank (fmr.)
               4103 Haddon Drive
               Greensboro, NC 27406

                                            2
Case 17-00202-elf   Doc 127    Filed 11/16/20 Entered 11/16/20 16:58:47   Desc Main
                               Document     Page 3 of 9




            j. Joseph Corrato
               President, Chief Executive Officer
               Prudential Savings Bank (ret.)
               119 Bellevue Ave.
               Springfield, PA 19064

            k. Thomas Vento
               President, Chief Executive Officer
               Prudential Savings Bank (ret.)
               302 Lake Side Drive
               Swedesbroro, NJ 08085

            l. David H. Krauter
               Vice President, Chief Lending Officer
               Prudential Savings Bank (fmr.)
               221 Ridgewood Road
               Springfield, PA 19064

            m. Bernie Sauer
               Project Manager
               Island View Crossing II, L.P. (fmr.)
               Radcliffe Court on the Delaware
               1600 Radcliffe Street
               Bristol Borough, PA 19007

            n. Judy S. Schmitt
               Controller
               Americorp Homes, Inc.
               One South State Street
               Newtown, PA 18940

            o. David Nasatir, Esq.
               Partner, Business and Finance Department Chair
               Obermayer, Rebmann, Maxwell & Hippel, LLP
               Centre Square West
               1500 Market Street
               Philadelphia, PA 19102

      2.    Witnesses Whom Plaintiff May Call If the Need Arises

            a. Dennis Pollack
               President, Chief Executive Officer
               Prudential Savings Bank
               1834 West Oregon Avenue
               Philadelphia, PA 19145

                                            3
Case 17-00202-elf   Doc 127    Filed 11/16/20 Entered 11/16/20 16:58:47    Desc Main
                               Document     Page 4 of 9




            b. Bruce E. Miller
               Chairman of the Board
               Prudential Savings Bank
               1834 West Oregon Avenue
               Philadelphia, PA 19145

            c. Douglas J. Smith (deceased)
               Senior Vice President, Chief Lending Officer
               Prudential Savings Bank
               1834 West Oregon Avenue
               Philadelphia, PA 19145

            d. Jack E. Rothkopf
               Senior Vice President, Chief Financial Officer, Treasurer
               Prudential Savings Bank
               1834 West Oregon Avenue
               Philadelphia, PA 19145

            e. Christian Maier
               Vice President, Lending/Compliance (fmr.)
               Prudential Savings Bank
               1380 Lake Road
               Feasterville-Trevose, PA 19053

            f. Jeffrey T. Hanuscin
               Vice President, Controller
               Prudential Savings Bank
               1834 West Oregon Avenue
               Philadelphia, PA 19145

            g. John Barrasso
               President
               Lava Funding, LLC
               1205 Delsea Drive
               Deptford, New Jersey 08093

            h. Nancy Maychuk
               Administrative Assistant
               Americorp Homes, Inc.
               One South State Street
               Newtown, PA 18940




                                            4
Case 17-00202-elf   Doc 127    Filed 11/16/20 Entered 11/16/20 16:58:47   Desc Main
                               Document     Page 5 of 9




            i. Walt Zoladz
               Purchasing Manager
               Americorp Homes, Inc.
               One South State Street
               Newtown, PA 18940

            j. Cheryl Nelson
               Island View Crossing II, L.P. (fmr.)
               1600 Radcliffe Street
               Bristol Borough, PA 19007

            k. Jerome R. Balka, Esq.
               Partner
               Balka and Balka, P.C. (fmr.)
               Reger, Rizzo & Darnall, LLP
               2929 Arch Street, 13th Floor
               Philadelphia, PA 19104

            l. Michael Kolarik
               Commercial Lending
               Prudential Savings Bank
               1834 West Oregon Avenue
               Philadelphia, PA 19145

            m. Denise Manning-Wilke
               Lending Department
               Prudential Savings Bank
               1834 West Oregon Avenue
               Philadelphia, PA 19145

            n. Robert White
               Executive Director
               Redevelopment Authority of the County of Bucks
               216 Pond Street
               Bristol, PA 19007

            o. Patricia L. Bachtle
               Prothonotary, Vice Chairman
               Redevelopment Authority of the County of Bucks
               216 Pond Street
               Bristol, PA 19007




                                            5
Case 17-00202-elf   Doc 127    Filed 11/16/20 Entered 11/16/20 16:58:47   Desc Main
                               Document     Page 6 of 9



            p. Gregory Harris
               Manager
               Harlyn Consulting
               1150 S. Cedar Crest Blvd.
               Allentown, PA 18103

            q. J.N. Pattison, IV
               Founding Partner
               International Consultants, Inc.
               432 Pinecrest Road
               Springfield, PA 19064

            r. Todd Celli
               Senior Vice President, Field Operations
               Thomas J. Finn Associates, Inc.
               P.O. Box 5192
               Deptford, NJ 08096

            s. Thomas Petrecz
               Senior Project Scientist
               Penn E&R, Inc.
               2755 Bergey Road
               Hatfield, PA 19440

            t. Michael A. Christie, P.G.
               Penn E&R, Inc.
               2755 Bergey Road
               Hatfield, PA 19440

            u. Joseph S. Baran
               Project Manager
               Bohler Engineering
               1600 Manor Drive, Suite 200
               Chalfont, PA 18914

            v. Brian Brzezinski
               Owner
               Premium Excavating, LLC
               269 Canal Road
               Fairless Hills, PA 19030

            w. Kurt Schroeder
               Construction Services Manager
               Gilmore & Associates, Inc.
               65 E. Butler Avenue, Suite 100
               New Britain, PA 18901

                                             6
Case 17-00202-elf   Doc 127    Filed 11/16/20 Entered 11/16/20 16:58:47   Desc Main
                               Document     Page 7 of 9



            x. Kevin McGrath
               McGrath & Son Homes
               668 Woodbourne Road, Suite 109
               Langhorne, PA 19047

            y. Marty Stallone
               Executive Vice President
               Metropolitan Companies
               2001 State Hill Road, Suite 205
               Wyomissing, PA 19610

            z. Michael Tulio
               Metropolitan Companies
               2001 State Hill Road, Suite 205
               Wyomissing, PA 19610

            aa. Roy P. Brito, CPA
                760 Newtown Yardley Road, Suite 124
                Newtown, PA 18940

            bb. Maureen Mastroieni, MAI, CRE
                President, Real Estate Appraiser & Consultant
                Mastroieni & Associates, Inc.
                1000 Germantown Pike, Unit C-6
                Plymouth Meeting, PA 19562

            cc. James L. Klementisz, Jr. SRA
                Senior Appraiser, Chief Operating Officer
                Mastroieni & Associates, Inc.
                1000 Germantown Pike, Unit C-6
                Plymouth Meeting, PA 19562

            dd. Jeaneen P. Ray
                Certified Real Estate Appraiser and Consultant
                Mastroieni & Associates, Inc.
                1000 Germantown Pike, Unit C-6
                Plymouth Meeting, PA 19562

            ee. Albert F. Laubmeier
                Laubmeier Valuation Associates
                70 West Oakland Avenue, P.O. Box 1366
                Doylestown, PA 18901




                                            7
Case 17-00202-elf       Doc 127    Filed 11/16/20 Entered 11/16/20 16:58:47              Desc Main
                                   Document     Page 8 of 9




        3.       Designation of Deposition Testimony

        Plaintiff hereby identifies (by witness, page and line numbers) portions of deposition

testimony it proposed to offer into evidence on Exhibit A, attached. Plaintiff reserves the right to

supplement and/or amend its deposition designations with any testimony from future depositions

of expert witnesses up until and throughout the time of trial.

        4.       Exhibits Which Plaintiff Expects to Offer

        Plaintiff expects to offer exhibits identified on Exhibit B, attached. Plaintiff reserves the

right to introduce all documents identified in the Schedules and/or Appendixes of Defendant’s

Expert Report and any exhibits identified or used in the future depositions of expert witnesses.

Plaintiff reserves the right to supplement and/or amend its exhibit list up until and throughout the

time of trial.




Dated: November 16, 2020                      KAUFMAN, COREN & RESS, P.C.


                                              /s/Matthew R. Williams
                                              Steven M. Coren, Esquire
                                              Matthew R. Williams, Esquire
                                              Attorney ID Nos. 32140, 91820
                                              Two Commerce Square, Suite 3900
                                              2001 Market Street
                                              Philadelphia, PA 19103
                                              Telephone: (215) 735-8700

                                              Attorneys for Plaintiff Kevin O’Halloran in his
                                              capacity as Chapter 11 Trustee for Island View
                                              Crossing II, L.P.




                                                 8
Case 17-00202-elf          Doc 127    Filed 11/16/20 Entered 11/16/20 16:58:47         Desc Main
                                      Document     Page 9 of 9



                                 CERTIFICATE OF SERVICE

       I, Matthew R. Williams, do hereby certify that on November 16, 2020, I caused a true and

correct copy of the foregoing Pretrial Disclosures to be served on the following counsel via e-mail

and/or first-class mail:



                                       Nicholas Poduslenko, Esq.
                                        OBERMAYER REBMANN
                                       MAXWELL & HIPPELL, LLP
                                          Centre Square West
                                     1500 Market Street, Suite 3400
                                        Philadelphia, PA 19102

                                        Counsel for Defendants,
                                        Prudential Savings Bank




                                                              /s/ Matthew R. Williams
                                                              MATTHEW R. WILLIAMS
